DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recite “a memory for storing instructions” without reciting what type of memory.  A memory can be transitory and erased every time a processor reboots and therefore its unclear where the program is stored.  Examiner suggest using “a non-transitory” when defining a memory.  Claims 18-20 are rejected under 112(b) as they depend on the rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (GB2564657) in view of Lambert et al. (2018/0224127 hereinafter Lambert).
	Regarding claims 1 and 17, Bailey teaches a device/method for calibrating a thermal imaging device for a surface cooking appliance including a plurality of cooktop burners (abstract, page 1), the method comprising: 
receiving, by one or more processors and from the thermal imaging device (1 Fig 1, abstract page 1), a first thermal scan of the surface cooking appliance captured while the plurality of cooktop burners are active (para page 12 or specification page 3), the first thermal scan including a plurality of data values, each of the data values associated with a temperature at an associated location among a plurality of locations in a field of view of the thermal imaging device  (para 4 page 13, field of view: 2nd last para page 11); 
processing, (by one or more of the processors), the plurality of data values of the first thermal scan of the surface cooking appliance to: 
process the plurality of data values of the first thermal scan of the surface cooking appliance to: identify each of the plurality of cooktop burners of the surface cooking appliance, determine therefrom a number of cooktop burners in the plurality of cooktop burners (presence and location: para 4 page 13 or specification page 4),
identify each of the plurality of cooktop burners of the surface cooking appliance, determine therefrom a number of cooktop burners in the plurality of cooktop burners (presence and location: para 4 page 13), and 
determine therefrom one or more locations from among the plurality of locations in the field of view of the thermal imaging device to assign to each cooktop burner (para 4 page 13 or specification page 4) ; and (storing, by one or more of the processors), the determined one or more locations for each of the plurality of cooktop burners for subsequent calculation of a temperature for each of the plurality of cooktop burners from an additional thermal scan captured during operation of the surface cooking appliance (para 2, 3 page 15).	However, Bailey does not using one or more of the processors, storing data into memory and program instruction executed by the processor.
Lambert teaches a cooktop assembly and a monitoring system (Fig 1) using one or more of the processors (para 40) and storing data into memory (para 41).  Furthermore, Lambert teaches the controller include instructions or programs that are executable by the processor to perform functions (para 41, 42).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a memory to store data as taught by Lambert for comparing data for improved result.  Furthermore, use of processors and memory are known to POSITA to automate data acquisition and control.

With respect to claim 2, Bailey teaches processing the plurality of data values of the first thermal scan of the surface cooking appliance comprises: generating a two dimensional array of pixels (images by the camera: Fig 2, 4, 2nd last para page 11), each pixel in the array of pixels corresponding to a location among the plurality of locations in the field of view (para 6 page 11) of the thermal imaging device and having a value determined based on the data value for the corresponding location, and scanning the array of pixels to identify each of the cooktop burners of the surface cooking appliance (abstract, 3rd last para page 12).

Regarding claim 3, Bailey teaches generating the array of pixels comprises marking each pixel in the array of pixels for which the data value in the thermal scan (images by the camera: Fig 2, 4, 2nd last para page 11) for the corresponding location meets a threshold (appropriate threshold: para 4 page 12, last para page 14), and wherein scanning the array of pixels includes scanning through the array of pixels to determine a span for each cooktop burner (the span is determined by the temperature profile Fig 2) in each of first and second dimensions based upon which pixels are marked (last para page 14, para 1 page 15, para 4 page 15).  Regarding marked pixels, Bailey teaches determining temperature profiles at different pixel locations of the cooktop burner of said location (Fig 2).

With respect to claim 4, Bailey teaches scanning the array of pixels includes: scanning through the array of pixels to determine a span for a first cooktop burner among the plurality of cooktop burners in each of the first and second dimensions (the span is determined by the temperature profile around the 2D image Fig 2), thereafter clearing a plurality of pixels corresponding to the first cooktop burner (Fig 2, 4), and thereafter scanning through the array of pixels to determine a span for a second cooktop burner among the plurality of cooktop burners in each of the first and second dimensions (last 3 paras page 12). Regarding clearing a plurality of pixels, Bailey teaches identifying different temperature regions of each burner and finding centers, therefore any intermediate regions with lower temperature profiles are automatically ignored.

Regarding claim 5, Bailey teaches determining one or more locations from among the plurality of locations (para 4 page 13) in the field of view of the thermal imaging device to assign to each cooktop burner includes (each burner is inherently identified by the field of view and temperature profile around each burner: Fig 1), for a first cooktop burner among the plurality of cooktop burners, determining a single center location to assign to the first cooktop burner using the determined spans for the first cooktop burner in the first and second dimensions (equations page 14, Fig 5).

With respect to claim 6, Bailey teaches determining one or more locations from among the plurality of locations in the field of view of the thermal imaging device to assign to each cooktop burner includes (each burner is inherently identified by the field of view and temperature profile around each burner: Fig 1), for a first cooktop burner among the plurality of cooktop burners, determining a plurality of center locations to assign to the first cooktop burner using the determined spans for the first cooktop burner in the first and second dimensions (equations page 14, Fig 5).
  
Regarding claim 7, Bailey teaches determining one or more locations from among the plurality of locations in the field of view of the thermal imaging device to assign to each cooktop burner includes (each burner is inherently identified by the field of view and temperature profile around each burner: Fig 1), for a first cooktop burner among the plurality of cooktop burners, determining a plurality of internal locations to assign to the first cooktop burner using the determined spans for the first cooktop burner in the first and second dimensions (equations page 14, Fig 5).
With respect to claim 8, Bailey teaches receiving, (by one or more of the processors and from the thermal imaging device), a second thermal scan captured during operation of the surface cooking appliance (Fig 12; images monitored over time: para 6 page 16); retrieving the stored one or more locations for a first cooktop burner among the plurality of cooktop burners (record of locations: last para page 16); and determining, (by one or more of the processors), a temperature for the first cooktop burner using at least one data value from the second thermal scan that is associated with the retrieved one or locations for the first cooktop burner (para 2, 3 page 15).	However, Bailey does not using one or more of the processors and storing data into memory.
Lambert teaches a cooktop assembly and a monitoring system (Fig 1) using one or more of the processors (para 40) and storing data into memory (para 41).  Furthermore, Lambert teaches the controller include instructions or programs that are executable by the processor to perform functions (para 41, 42).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a memory to store data as taught by Lambert for comparing data for improved result.  

Regarding claim 9, Bailey teaches determining the temperature for the first cooktop burner comprises determining the temperature using a single center location for the first cooktop burner (temperature: para 5 page 13; location: equations: page 14). 
With respect to claim 10, Bailey teaches determining the temperature for the first cooktop burner comprises determining the temperature using a plurality of center locations for the first cooktop burner, Bailey teaches measuring temperature profile and contours (Fig 2, 4, 9, circular Hough Transform: last para page 13 which corresponds to different temperature profiles with different center positions). 

Regarding claim 11, Bailey teaches determining the temperature for the first cooktop burner comprises determining the temperature using a plurality of internal locations for the first cooktop burner (temperature profile and contours Fig 2, 4, 9, circular Hough Transform: last para page 13 which corresponds to different temperature profiles with different center positions). 

With respect to claim 12, Bailey does not teach regulating an energy output of the first cooktop burner based upon the determined temperature for the first cooktop burner. 
Lambert teaches regulating an energy output of the first cooktop burner based upon the determined temperature for the first cooktop burner (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include temperature control as taught by Lambert for desired control of food item.  

Regarding claim 13, Bailey teaches detecting an occurrence of a safety event for the first cooktop burner based upon the determined temperature for the first cooktop burner (audible alert: para 3 page 17); and subsequent to detecting the occurrence of the safety event, automatically turning off the first cooktop burner and/or providing an audible and/or visual alert of the safety event (switch off: para 7 page 17).  
With respect to claim 14, Bailey teaches the safety event is a boil-dry event or a boil-over event (para 3 page 10). 
With respect to claims 16 and 18, Bailey teaches the thermal imaging device is mounted above the surface cooking appliance (1, Fig 1, para 6 page 11), and wherein the surface cooking appliance is in the field of view of the thermal imaging device (field of view: 2nd last para page 11). 

Regarding claim 19, Bailey teaches (the instructions are executed by the one or more processors of): (a controller) of the surface cooking appliance in communication with the thermal imaging device (abstract, Fig 1); the thermal imaging device in communication with the surface cooking appliance; a user device in communication with both the thermal imaging device and the surface cooking appliance (switch off: para 7 page 17).  
However, Bailey does not using one or more of the processors, storing data into memory and program instruction executed by the processor.
Lambert teaches a cooktop assembly and a monitoring system (Fig 1) using one or more of the processors (para 40) and storing data into memory (para 41).  Furthermore, Lambert teaches the controller include instructions or programs that are executable by the processor to perform functions (para 41, 42).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a memory to store data as taught by Lambert for comparing data for improved result.  Furthermore, use of processors and memory are known to POSITA to automate data acquisition and control.

With respect to claim 20, Bailey teaches the thermal imaging device includes an array of thermal sensors configured to detect at least one of: infrared waves (abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (GB2564657) in view of Lambert et al. (2018/0224127 hereinafter Lambert) as applied to claim 1, further in view of Allen (8,931,400).

Regarding claim 15, the combination (Bailey modified by Lambert) does not teach prior to receiving the first thermal scan of the surface cooking appliance from the thermal imaging device: receiving, by one or more of the processors, an indication to initiate calibration of the thermal imaging device, wherein the indication to initiate calibration of the thermal imaging device is received from at least one of: a user device via one or more networks, a user control of the surface cooking appliance, a user control of an additional cooking appliance in communication with the surface cooking appliance, or the thermal imaging device upon installation, Bailey teaches the thermal imaging and controlling of cooking hob includes a network communication mean to communicate with other devices (para 15 page 17). Lambert teaches receiving, by one or more of the processors (para 40) and network communication to external device (para 43).
Allen teaches controlling a temperature device remotely (col 6 lines 54-63).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include remote command as taught by Allen for ease of communication and control remotely.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Rafii et al. (2017/0367151) teaches an imaging device for cooking burners for detecting different events and notifying user over network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855